Case 2:17-cv-00232-JLB-MRM Document 165 Filed 03/25/21 Page 1 of 3 PageID 2374




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION



 PROPHET PAULCIN,

             Plaintiff,

 v.                                                   Case No. 2:17-cv-232-JLB-MRM

 WEXFORD HEALTH SOURCES, INC.,
 JOHN D. WILLIS, KARA R. WILLIAMS,
 JAMES LICATA, JONATHAN T. REID, J.
 BRUSSELL, JELANI POLICARD,
 STEPHEN J. MATTHEWSON, JR.,
 KAREN BLANKENSHIP, ANDRES
 OZUAL, CAROLYN NIES, C. JOHNSON,
 and JULIE JONES,

             Defendants.


                                       ORDER

       This cause is before the Court for consideration of the following:

             The Motion for Summary Judgment filed by Defendant
             Wexford Health Source, Inc. (Doc. 132, filed July 29, 2020);

             The Motion for Summary Judgment filed by Defendants
             Karen Blankenship, Andres Ozual, and Carolyn Nies (Doc.
             133, filed July 29, 2020); and

             The Motion for Summary Judgment filed by Plaintiff
             Prophet Paulcin (Doc. 137, filed July 30, 2021).

       On March 19, 2021, the Court granted in part and denied in part Plaintiff

 Paulcin’s Motion to Compel Better Answers to Discovery from the Florida

 Department of Corrections. (Doc. 164.) The Court also struck Plaintiff’s Motion to

 Compel Better Answers to Discovery from Wexford Health Services because it did
Case 2:17-cv-00232-JLB-MRM Document 165 Filed 03/25/21 Page 2 of 3 PageID 2375




 not comply with a prior court order. (Id.) Defendant FDOC was provided ten days

 to provide better answers to Plaintiff’s discovery requests, and Plaintiff was

 provided ten days to file an amended Motion to Compel Better Answers to Discovery

 from Wexford Health Services. (Id.) Should Plaintiff file an amended motion to

 compel, Defendant Wexford will have fourteen days to respond. Accordingly,

 unless it becomes necessary to further extend the deadlines, all discovery should be

 complete by April 22, 2021.

       Because discovery is still ongoing in this case, no party has all the facts

 “essential to justify its opposition” to the pending motions for summary judgment.

 Fed. R. Civ. P. 56(d). Therefore, the Court will deny the parties’ motions for

 summary judgment without prejudice, pending the close of discovery.

       Accordingly, it is now ORDERED:

       1.     The Motion for Summary Judgment filed by Wexford Health Sources,

              Inc. (Doc. 132) is DENIED without prejudice.

       2.     The Motion for Summary Judgment filed by Karen Blankenship,

              Andreas Ozual, and Carolyn Nies (Doc. 133) is DENIED without

              prejudice.

       3.     The Motion for Summary Judgment filed by Prophet Paulcin (Doc. 137)

              is DENIED without prejudice.

       4.     The parties shall have through June 14, 2020 to file new dispositive

              motions.




                                           2
Case 2:17-cv-00232-JLB-MRM Document 165 Filed 03/25/21 Page 3 of 3 PageID 2376




       5.    This case is STAYED pending the completion of discovery. (See Doc.

             164.) The Clerk is directed to enter a STAY FLAG in the docket

             until April 22, 2021.

       DONE AND ORDERED in Fort Myers, Florida on March 25, 2021.




 SA: FTMP-2
 cc: Counsel of Record




                                        3
